728 N.W.2d 866 (2007)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Kimberly Ann ARNONE, Defendant-Appellant.
Docket No. 131902. COA No. 271028.
Supreme Court of Michigan.
March 30, 2007.
On order of the Court, the application for leave to appeal the August 7, 2006 order of the Court of Appeals is considered. We DIRECT the Monroe County Prosecuting Attorney and the Child Support Division of the Office of Attorney General to answer Issue III in the defendant's application for leave to appeal within 21 days after the date of this order. Those answers should address: (1) whether the defendant's contention regarding Issue III of her application is correct; (2) whether the disposition of the Court of Appeals is consistent with that court's disposition in People v. Davis, Docket No. 269074 (4/25/06); and (3) whether the cases cited in the Davis order, People v. Dunbar, 264 Mich.App. 240, 256 n. 15, 690 N.W.2d 476 (2004), and People v. Nowicki, 213 Mich.App. 383, 386-388, 539 N.W.2d 590 (1995), were correctly decided.